DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 was filed after the mailing date of the application on 6/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 18 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrzyglod (EP 0718570).
Regarding claim 1, Mrzyglod teaches a refrigerator (12) comprising: a plurality of refrigeration components (Fig. 2) including a compressor (23), a condenser (22) and a fan (24); a component subassembly (16) incorporating the plurality of refrigeration components and including an airflow path (25) extending between an inlet for colder air (28, paragraph 0020-0021) and an outlet for warmer air (27, paragraph 0020-0021), the plurality of refrigeration components located along the airflow path (Fig. 2); and a noise reduction arrangement (paragraph 0021) for reducing an operating noise of the refrigerator, the noise reduction arrangement including a plurality of walls (20, 32, 35, Paragraph 0021) defining the airflow path (Fig. 2) and defining an outer perimeter of the component subassembly (Fig. 2).
Regarding claim 2, Mrzyglod teaches the walls of the plurality of walls include a noise absorbing material (sound-absorbing material, paragraphs 0006-0007, 0015, 0017, 0020).
Regarding claim 3, Mrzyglod teaches the plurality of walls includes a plurality of internal walls (32, 35) and a plurality of external walls (20), the plurality of external walls defining the outer perimeter of the component subassembly and oriented generally orthogonal to one another (Fig. 2).
Regarding claim 6, it is noted that although the preamble of claim 6 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the 
Regarding claim 8, Mrzyglod teaches a cabinet (Fig. 1) that defines an interior volume (paragraph 0019), the interior volume defining at least one cooling compartment (14); at least one door (15) carried by the cabinet for accessing the interior volume; wherein the component subassembly is located below the at least one cooling compartment (Fig. 1, paragraph 0021) and at least some of the walls of the plurality of walls are load bearing walls (as can be seen from Figs. 1-2, the walls 20 would support 10).
Regarding claims 9-11, Mrzyglod teaches the plurality of walls includes a plurality of internal walls (32, 35) and a plurality of external walls (20), at least some of the external walls and some of the internal walls are load bearing (as can be seen from Figs. 1-2, the walls 32, 35, 20 would support 10).
Regarding claim 12, Mrzyglod teaches the condenser is disposed within the refrigerator in a load bearing manner to cooperate with the plurality of walls to support a weight of the refrigerator (as can be seen from Figs. 1-2, the condenser 22 is capable of cooperating with the walls to support 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mrzyglod as in view of Ciyanoglu et al (US 20190049169).
Regarding claim 4, Mrzyglod teaches the invention as described above but fails to explicitly teach the walls of the plurality of walls are further constructed of a reflective material to increase a length of a path of soundwaves propagating through the airflow path.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Mrzyglod to include the walls of the plurality of walls are further constructed of a reflective material to increase a length of a path of soundwaves propagating through the airflow path in view of the teachings of Ciyanoglu to provide a home appliance device with improved characteristics regarding efficiency, in particular energy efficiency and/or thermal efficiency. 
Regarding claim 5, the combined teachings teach the condenser is constructed of a reflective material (it is well known in the art of refrigeration to construct the condenser from metal which would reflect sound) to further increase the path of soundwaves propagating through the airflow path.
Regarding claim 7, it is noted that although the preamble of claim 7 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the .
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mrzyglod as in view of Thevessen (EP 2604958).
Regarding claim 13, Mrzyglod teaches the plurality of walls includes a plurality of internal walls (32, 35) and a plurality of external walls(20),  the plurality of internal walls includes a central internal wall (32) but fails to explicitly teach the plurality of internal walls includes a plurality of angled internal walls, the plurality of angled internal walls being orthogonal to the central internal wall.
However, Thevessen teaches the plurality of walls includes a plurality of internal walls (7) and a plurality of external walls (17), and a plurality of angled internal walls (7 is angled, Fig. 1), the plurality of angled internal walls being orthogonal to the central internal wall (understood the angled walls 7 would orthogonal to 32 of Mrzyglod when combined) to provide a refrigeration device in which the noise emissions are reduced to a minimum.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Mrzyglod to include the plurality of internal walls includes a plurality of angled internal walls, the plurality of angled internal walls 
Regarding claim 14, the combined teachings teach wherein the plurality of angled internal walls extend into the airflow path at obtuse angles (Fig. 1 of Thevessen).
Regarding claim 15, the combined teachings teach the plurality of walls including a plurality of external walls (20 of Mrzyglod, 17 of Thevessen) and a plurality of internal walls (32, 25 of Mrzyglod, 7 of Thevessen), the plurality of external walls defining an outer perimeter of the component subassembly (Fig. 2 of Mrzyglod, Fig. 2 of Thevessen) and oriented generally orthogonal to one another Fig. 2 of Mrzyglod, Fig. 2 of Thevessen), the internal walls of the plurality of internal walls skewed relative to the external walls of the plurality of external walls (7 is angled relative to 17, Fig. 1 of Thevessen).
Regarding claim 16, the combined teachings teach the plurality of internal walls extend into the airflow path at an obtuse angle (Fig. 1 of Thevessen).
Regarding claims 17-18, the combined teachings teach the obtuse angle is at least 100 degrees (Fig. 1 of Thevessen).
Regarding claim 19, it is noted that although the preamble of claim 19 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avhale et al (US 20180172335) teaches is it known to provide the condenser with a wall and provide walls with sound insulation members.
Smith (US 3162023) teaches it is known to use a base to support the refrigerator.
Saunders (US 2672029) teaches it is known to use a base to support the refrigerator.
Rothmund et al (US 2011/0061416) teaches it is known to use a base to support the refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763